Citation Nr: 0501568	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss with otosclerosis of the left ear.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from March 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO denied a compensable 
evaluation for the veteran's bilateral hearing loss with 
otosclerosis of the left ear.

In the November 2002 rating action, the RO also denied 
service connection for post-traumatic stress disorder (PTSD) 
and the veteran also appealed that decision.  In a September 
2003 decision, the RO granted service connection for PTSD, 
assigning a 30 percent evaluation from August 2001.  Since 
that grant, the veteran has not subsequently expressed 
dissatisfaction and the PTSD claim is therefore not on appeal 
before the Board.  

The veteran was initially represented by the Veterans of 
Foreign Wars of the United States.  Indeed, this 
representative presented argument in this case.  In December 
2004, the Board received notification that the veteran had 
appointed the Jewish War Veterans of the United States as his 
representative.  The VA Form 21-22 was signed by the veteran 
in October 2003 and received at the Veterans Service Center 
in July 2004.  In light of the Board's decision to remand for 
further development, forwarding the case to the new 
representative for argument will only delay the outcome of 
this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to a compensable evaluation for bilateral hearing 
loss with otosclerosis of the left ear.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1998).

Essentially, the veteran maintains that his hearing loss and 
ear disorder are more severe than is reflected by the 
currently assigned non-compensable evaluation.  The most 
recent VA audiological examination was conducted in December 
2001 and the record contains no post-service medical records 
of treatment for hearing loss or any ear condition.  

Essentially, the Board cannot accurately assess the current 
severity of the veteran's hearing loss and left ear disorder 
based upon the evidence currently on file, and therefore, an 
examination is necessary.  It is not the passage of time, in 
and of itself, that renders an earlier examination outdated.  
Rather, the determining factor is whether the evidence of 
record is sufficient to allow for an informed decision.  As 
noted, the veteran has essentially claimed that his hearing 
loss has increased in severity.  At this point it has been 
several years since an audiological examination has been 
conducted.  In this case, in order to make an informed 
decision, further evidentiary development, to include a new 
examination, is necessary.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and/or private 
sources, who have treated him for hearing 
loss/ear disorders from 2001 to the 
present time.  After securing the 
necessary release(s), the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

2.  The RO should arrange for the veteran to 
undergo a VA audiological evaluation in order 
to determine the severity of the service-
connected bilateral hearing loss with 
otosclerosis of the left ear.  The claims 
file should be made available and reviewed by 
the examiner in connection with the 
examination.  This evaluation should be 
conducted in compliance with the standard VA 
protocol for such examinations, utilizing the 
Maryland CNC speech stimulus materials for 
speech discrimination.

3.  Then, after ensuring that all necessary 
development has been completed, the RO should 
readjudicate the issue on appeal.  If the 
determination of this claim remains 
unfavorable to the appellant, the RO must 
issue a Supplemental Statement of the Case 
and provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




